       Case 1:19-cv-00108-DAD-BAM Document 44 Filed 07/28/20 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    FRED FELEKI MARTINEZ,                           )   Case No.: 1:19-cv-00108-DAD-BAM (PC)
                                                     )
10                    Plaintiff,                     )
                                                     )   ORDER RESCHEDULING SETTLEMENT
11            v.                                     )   CONFERENCE TO SEPTEMBER 29, 2020, AT
                                                         10:00 A.M.
                                                     )
12   CALIFORNIA STATE PRISON,
                                                     )
     CORCORAN, et.al.,
13                                                   )
                                                     )
14                    Defendants.                    )

15            This case is currently set for settlement conference before the undersigned on August 31,
16   2020, at 11:00 a.m.
17            In light of the COVID-19 pandemic and the coronavirus protocols, the Court finds it necessary
18   to continue the settlement conference to September 29, 2020, at 10:00 a.m.
19
20   IT IS SO ORDERED.
21
     Dated:        July 28, 2020
22                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                         1
